 In the Matter Of FARREL-BIRMINGHAM COMPANY,INC.,andUNITEDSTEELWORKERS OF AMERICA,C. I. O.Case No. 1-RD201.DecidedJanuary29, 1945Mr. -William Larkin,ofWaterbury,Comi., for the Company.GrantfAngoff,byMr. Harold Roitman,of Boston, Mass., for theUnion.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America,C. I. 0., herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of Farrel-Birminghom Company, Inc., Derby, Connecticut, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Samuel G. Zack, Trial Ex-aminer.Said hearing was held at New Haven, Connecticut, onJanuary 9, 1945.The Company and the Union appeared at andparticipated in the bearing.'All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ingsmade at the hearing are free from prejudicial error and are hereby,affirmed.All parties were afforded opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYFarrel-Birmingham Company, Inc., operates plants at Buffalo, NewYork, and at Derby and Ansonia, Connecticut.We are here con-'Although Shop Committee was served with Notice of Hearing,it did not appear.60 N. L. R. B, No. 53.254 FARREL-BIRMINGHAMCOMPANY, INC.255cerned with its Derby and Ansonia plants, where it is engaged-in themanufacture of heavy machinery and castings.From May to October1944, the Company purchased over $3,000,000 worth of raw materials,over 50 percent of which was shipped to it from points outside theState of Connecticut.During the same period the Company manu-factured products valued at about $7,000,000, over 50 percent of whichwas shipped to-points outside the State of Connecticut.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THEORGANIZATION INVOLVED-United Steelworkers df America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III.THEQUESTION CONCERNING REPRESENTATION.The Company refuses to recognize the Union as exclusive collectivebargaining representative of the employees at the Derby and Ansoniaplants.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the Union represents a substan-tial number of employees in the unit hereinafter found to be appro-priate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all production and maintenance employees at the Derby andAnsonia, Connecticut, plants of the Company, excluding employeesin the pattern department, employees in the engineering department,laboratory employees, office and clerical employees, watchmen, guards,executives, foremen, assistant foremen, group leaders, and any othersupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a single unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.2The Field Examiner reported that the Union presented 569 membership applicationcards.There are about 1,276 employees in the appropriate unit.- 256DECISIONSOF NATIONALLABOR RELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Farrel-Birming-ham Company, Inc., Derby, Connecticut, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the First Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion, to determine whether or not they desire to be represented byUnited Steelworkers of America, C. I. 0., for the purposes of collec-tive bargaining.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.